Appellant files what is apparently a second motion for rehearing, but which is really a first motion, as it relates to the disposition of the case on consideration of the bills of exception.
It is appellant's contention that his bills of exception numbers one and two should not have been held bad for failing to *Page 399 
contain recitals verifying the truth of the grounds of objection. Appellant urges that the approval of the bills by the trial judge should be regarded as a verification that the grounds of objection were supported by the facts. In volume 2, Vernon's Tex. C.C.P., art. 667, will be found note 40, as follows: "The judge's authentication of a bill does not establish the validity of the grounds of exception, but merely certifies its presentation to him and his disposition of it." More than twenty cases are listed which support the note, among them being the early case of Hennessy v. State, 23 Texas App., 340, 5 S.W. 215. See, also, Fields v. State, 95 Tex.Crim. Rep., 252 S.W. 759; Overby v. State, 92 Tex.Crim. Rep., 242 S.W. 213.
Appellant advances the further proposition that by reference to the statement of facts it will appear that the grounds of objection stated in the bills were established as true. Ordinarily "the court will not look beyond the bill presenting a matter to find facts which should have been set out therein, nor refer to other portions of the record, such as the statement of facts, to supply omissions or make a complete bill, or to ascertain whether error has been committed," etc. 4th vol. Tex. Jur., p. 297, sec. 208. "A bill of exception should be sufficient without the aid of the statement of facts, to disclose the error complained of. * * * The appellate court is not required to and generally will not look to the statement of facts in aid of a defective bill, unless specific reference to some particular part of such statement of facts is made in the bill, or unless the trial court refers to it in his explanation  or qualification of a bill, — although it may do so." Volume 4, Tex. Jur., p. 300. Many cases will be found listed in the notes under the text supporting the principles contained in the foregoing quotations from Texas Jurisprudence.
We regret that so many authorities stand in the way of a consideration of the bills, but we feel unauthorized to ignore them.
Appellant's second motion for rehearing is denied.
Denied.